        Case 2:19-cv-02186-DB Document 20 Filed 04/09/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   Kevin Johnson,                                          No. 2:19-cv-02186-KJM-DB
12                              Plaintiff,                   ORDER
13           v.
14
     Pick 6 Tahoe LLC,
15
                                Defendant.
16

17          On June 11, 2020, the parties confirmed they consent to proceed before the assigned

18   Magistrate Judge, and the court advised the parties that it would issue a scheduling order and

19   reassign the case. See Minutes for Sched. Conf., ECF No. 15. The case was not reassigned in

20   light of the parties’ pending settlement conference. The parties have now filed a stipulation and

21   proposed order and request to modify the schedule to permit litigation in light of Pick 6 Tahoe

22   LLC’s decision to mount a defense. See Stip., ECF No. 19.

23          In light of the parties’ stipulation and consent to proceed before the assigned magistrate

24   judge, this case is referred to the assigned magistrate judge for all purposes, including trial, under

25   28 U.S.C. § 636(c). The stipulation and proposed order at ECF No. 19 remains pending.

26          IT IS SO ORDERED.

27   DATED: April 8, 2021.

28
